Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 1 of 33 PageID: 320



    1                        UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
    2

    3    THE HOMESOURCE, CORP.,             :   Civil Action No.
                                            :   1:18-cv-11970-JBS-KMW
    4                 Plaintiffs,           :
                                            :
    5          vs.                          :
                                            :   Camden, New Jersey
    6    RETAILER WEB SERVICES, LLC         :   Wednesday, November 28, 2018
         and JOHN DOES 1-3,                 :   11:03 a.m.
    7                                       :
                      Defendants.           :
    8
                     TRANSCRIPT OF TELEPHONIC DISCOVERY CONFERENCE
    9                    BEFORE THE HONORABLE KAREN M. WILLIAMS
                             UNITED STATES MAGISTRATE JUDGE
    10

    11

    12   APPEARANCES:

    13   For the Plaintiff:                 Flaster/Greenberg, P.C.
                                            By: ALEXIS ARENA, ESQUIRE
    14                                      Commerce Center, Third Floor
                                            1810 Chapel Avenue West
    15                                      Cherry Hill, NJ 08002-4609

    16
         For Defendant Retail
    17   Web Services, LLC:                 McElroy, Deutsch, Mulvaney &
                                            Carpenter, LLP
    18                                      By: MATTHEW A. LIPMAN, ESQUIRE
                                            1617 John F. Kennedy Boulevard,
    19                                      Suite 1500
                                            Philadelphia, PA 19103
    20

    21   Transcription Company:             KLJ Transcription Service, LLC
                                            P.O. Box 8627
    22                                      Saddle Brook, NJ 07663
                                            (201)703-1670
    23                                      www.kljtranscription.com
                                            info@kljtranscription.com
    24
         Proceedings recorded by electronic sound recording, transcript
    25   produced by transcription service.
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 2 of 33 PageID: 321
                                                                                 2

    1    APPEARANCES (Cont.):

    2    For Defendant Retail
         Web Services, LLC:                 Taft, Stettinius & Hollister, LLP
    3                                       By: ADAM WOLEK, ESQUIRE
                                            111 E. Wacker Drive, Suite 2800
    4                                       Chicago, IL 60601

    5                                       Taft, Stettinius & Hollister, LLP
                                            By: WILLIAM C. WAGNER, ESQUIRE
    6                                       One Indiana Square, Suite 3500
                                            Indianapolis, IN 46204
    7

    8

    9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 3 of 33 PageID: 322
                                                                                   3

    1                                   I N D E X

    2

    3    RE:   PRODUCTION OF IP ADDRESSES:                                  PAGE

    4    Colloquy with Mr. Wagner. . . . . . . . . . . .          6, 18, 21, 24

    5    Colloquy with Ms. Arena.. . . . . . . . . . . . 10, 21, 22, 25

    6    Order.. . . . . . . . . . . . . . . . . . . . . . . . . . . 32

    7

    8

    9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 4 of 33 PageID: 323
                                         Colloquy                                4

    1                    (Conference commenced at 11:03 a.m.)

    2               THE COURT:    We’re here, good morning, in the case

    3    HomeSource versus Retailer Web Services, Case -- Civil Docket

    4    Number 18-11970.     We are on the record.      Will you please enter

    5    your appearances, please?

    6               MS. ARENA:    Your Honor, my name is Alexis Arena and

    7    I represent the plaintiff, The HomeSource Corp.

    8               MR. LIPMAN:     Good morning, Your Honor.      Matthew

    9    Lipman, along with William Wagner and Adam Wolek.          We

    10   represent the defendant in this matter, and I believe that Mr.

    11   Wagner will handle the proceedings this morning.          Both he and

    12   Mr. Wolek are admitted pro hac vice to this matter.

    13              MR. WAGNER:     Your Honor, this is Bill Wagner.        We

    14   also have on the phone RWS’s expert witness, Jennifer Bayuk.

    15   Spelled B-A-Y-U-K.     Ms. Bayuk is available to answer any of

    16   Your Honor’s questions about the expert conference.          We

    17   thought it would be valuable to have her available to answer

    18   any of your questions.      If you do not want her to participate

    19   though, she can drop off.

    20              THE COURT:    It may be useful to have her on.         I’m

    21   fine.   Is there any objection?

    22              MS. ARENA:    Your Honor, we can proceed, but just

    23   with the understanding that I didn’t know she would be on

    24   before this morning and, therefore, did not have our expert

    25   on.
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 5 of 33 PageID: 324
                                          Colloquy                               5

    1                THE COURT:   Okay.    Do you want to get your expert on?

    2                MS. ARENA:   I don’t think there’s a need for either

    3    expert to be on.     And I don’t think there’s a question here

    4    that’s relevant that I couldn’t answer today based on my

    5    extensive conversations with the expert and the client.

    6                THE COURT:   All right.    So, you know, you’re all

    7    going to have to explain your positions to me a little bit

    8    better.    Let me start though by saying, if I understand the

    9    issue that’s ripe for me to address during this call, it’s the

    10   issue of the production of the IP addresses from defendants.

    11               MS. ARENA:   Yes, Your Honor.

    12               THE COURT:   We have had two prior phone conferences

    13   on this.   The parties, in accordance with plaintiff’s document

    14   number 30 have had numerous exchanges about this, yet there

    15   seems to be some question remaining about what the defendant

    16   is supposed to produce and when.       I say all that so that you

    17   all understand where I’m coming from and why we’re on the

    18   record.

    19               As soon as I see these kinds of disputes about who

    20   said what when, we’re no long going to do informal

    21   conferences, because counsel have now indicated to me that

    22   that’s not appropriate and we’re going to have to put you on

    23   the record so that we have a record of what’s being said.

    24               Let me hear from Mr. Wagner as to why these IP

    25   addresses have still not yet been produced.
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 6 of 33 PageID: 325
                                         Colloquy                                 6

    1                MR. WAGNER:    Yes, Your Honor.

    2                Your Honor, during our last conference, we took Your

    3    Honor’s instruction to have the experts work together and

    4    decide how the evidence would be produced and analyzed.           It’s

    5    not simply just producing RWS’s IP addresses, it’s running

    6    those addresses against the HomeSource logs of their Websites

    7    and the people that were trying to access those Websites.

    8    There should be a log listing the computer addresses, the IP

    9    addresses for the folks who were trying to access those

    10   Websites.

    11               And we have expressed concerns that HomeSource would

    12   manipulate its data if it was not a simultaneous production.

    13   And when we all were together, you said, you know, I envision

    14   this as both experts talking to each other in a room or on a

    15   phone and working out not only how the production would be

    16   made, but how the analysis would be done.         And we arranged

    17   that conference for November 14 and the experts participated

    18   in that conference for an hour-and-a-half.

    19               We, RWS, gave the list of the IP addresses to our

    20   expert, Jennifer Bayuk, the day before that conference took

    21   place.   We expected to have a discussion that day about how

    22   those addresses would be compared to the HomeSource logs.

    23               Once you take a step back and you look at a forensic

    24   investigation, the first thing that you have to do is look at

    25   the logs of the company that was attacked.         HomeSource -- we
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 7 of 33 PageID: 326
                                           Colloquy                              7

    1    asked for the logs and had an agreement that HomeSource would

    2    produce those logs two days after it filed its amended

    3    complaint.    They filed their amended complaint on September 4.

    4    We had an agreement on September 6 that they would produce

    5    their information of the attacks.        On September 7 they

    6    reneged.   And we expected to work through this process where

    7    our expert and their expert would get together to decide what

    8    information has to be exchanged and actually do the analysis.

    9                 If you look at HomeSource’s Exhibit A, it’s at

    10   Docket 30-1, on page 12 of the 15 page attachment there’s an

    11   email at the bottom that says -- it’s from counsel for

    12   HomeSource to Mr. Wolek.      The second paragraph says:

    13                “We will bring the IP logs that will be compared to

    14         the RWS IP addresses against those and it will be

    15         attorneys’ eyes only HomeSource information.”

    16                If you look at page 11, at the top there’s an email

    17   again between counsel where it says a HomeSource employee will

    18   bring a HomeSource laptop and software to my office and will

    19   perform the search at that time.        Well, we had designated the

    20   IP addresses as attorneys’ eyes only and --

    21                THE COURT:    What’s the reason for that designation?

    22                MR. WAGNER:    The reason is that RWS considers the IP

    23   addresses as highly sensitive business information.          The

    24   release --

    25                THE COURT:    Why?
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 8 of 33 PageID: 327
                                           Colloquy                               8

    1                MR. WAGNER:    -- of which would cause significant

    2    harm.   And -- and if I could explain?

    3                THE COURT:    Sure.

    4                MR. WAGNER:    So, the IP addresses, there are

    5    approximately 1,100 or more than 1,000 IP addresses.           Many of

    6    those addresses are registered to RWS, but there are a

    7    significant number that are not.        They’re registered to a data

    8    center, they’re registered to Amazon Web Services, they’re

    9    registered to an Internet service provider.         And RWS uses

    10   those IP addresses -- have use those IP addresses to conduct

    11   market research.

    12               So, when we had our last meeting, you gave an

    13   example of Web crawlers.      You know, how does Macy’s

    14   (indiscernible) price that JCPenney charges for pantyhose?

    15   You know, some of those IP addresses relate to our market

    16   research.    So, if HomeSource employees knew of RWS’s IP

    17   addresses, they could block those access -- IP addresses from

    18   accessing the Websites of their clients.

    19               And to put this into perspective, RWS is the largest

    20   Website platform used by independent appliance retailers in

    21   North America.    And HomeSource, by its own complaint, is a

    22   direct competitor.     They took, according to their complaint,

    23   200 of RWS’s customers away.        If they -- if their employees or

    24   their president and CEO is -- who counsel for HomeSource would

    25   like to designate to do this search -- got the list of IP
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 9 of 33 PageID: 328
                                         Colloquy                                9

    1    addresses, they could block those addresses from being able to

    2    conduct market research not just on one Website, but on all

    3    those Websites.     They all -- the IP addresses can also be

    4    scanned for intelligence about the future business plans of

    5    RWS and its customers, which is valuable information to a

    6    competitor, and RWS keeps its IP addresses private to protect

    7    against malicious attacks.

    8               The way HomeSource would have to search for these IP

    9    addresses from its logs would be to go entry by entry and

    10   enter it into an IP lookup tool, and for some of those

    11   addresses it will come back Retailer Web Services.          And for

    12   many of those addresses, it will come to these other sources,

    13   either the data center, Amazon Web Services, or an Internet

    14   service provider.

    15              So, we consider this, especially because the parties

    16   are direct competitors, especially because HomeSource’s key

    17   executives, the persons who would do the search, according to

    18   Ms. Arena, are James and Greg White, the CEO and president.

    19   There’s high animosity between the parties.         They claim that

    20   RWS caused the attack and they want these executives to do the

    21   search.

    22              Under the Court’s discovery order, which is Docket

    23   20, it states that even if this were confidential information,

    24   not attorneys’ eyes only, confidential material may only be

    25   disclosed to the party executives who are required to
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 10 of 33 PageID: 329
                                           Colloquy                                10

     1    participate in decisions with reference to the lawsuit.           And

     2    that’s at section 4(g) in the discovery confidentiality order.

     3    It says nothing about their executives acting as investigators

     4    to do the search.

     5               And according to counsel for HomeSource, she

     6    envisions that HomeSource’s president and CEO would walk into

     7    our office with a laptop of the logs of their data and would

     8    then take our list of IP addresses, put those into the laptop

     9    computer and compare the two.       If that process occurs, the

     10   HomeSource employees will have a copy of RWS’s IP addresses,

     11   which we believe is protected as attorneys’ eyes only

     12   material, certainly confidential, and that is not what this

     13   part of the discovery confidentiality order would allow.

     14              There is nothing in there about allowing your direct

     15   competitors to act as investigators and to perform the search

     16   and then, at the end of that search, have a copy of all those

     17   IP addresses on a HomeSource laptop or to have that

     18   information to then go back and block all of our Websites.              Or

     19   all of our IP addresses.

     20              THE COURT:    Okay.    I understand.

     21              Mr. -- I’m sorry.      Ms. Arena?

     22              MS. ARENA:    Yes.

     23              THE COURT:    What’s your response to that?

     24              MS. ARENA:    Well, he mentioned a couple things, so I

     25   guess I’ll go through them and respond one by one.
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 11 of 33 PageID: 330
                                         Colloquy                                 11

     1                He is focused first on the cyber attacks, these DDoS

     2    attacks, but just to be clear, that’s not the only claim that

     3    we have. That’s not the only issue to investigate in discovery

     4    in this litigation.     Another claim is that RWS employees may

     5    have posed as HomeSource customers using fake identities to

     6    gain confidential and propriety information of HomeSource and

     7    engage in unfair competition.      So, they have admitted now in

     8    discovery that one of their sales employees used a fake name

     9    and identity and called HomeSource posing as a HomeSource

     10   customer.

     11               So, when we go through these logs of who did what in

     12   HomeSource’s system and we search for RWS’s work IP addresses

     13   against those logs, it’s possible that we’ll find that RWS

     14   employees are logging in using fake identities, fake names,

     15   posing as HomeSource customers, doing things they shouldn’t be

     16   doing in the system.     And I don’t know if that’s what he’s

     17   referring to as market research here, but we’re certainly

     18   entitled to discovery to find out if that’s what’s happened.

     19               So, their proposal, from what I understand, is that

     20   HomeSource doesn’t ever find (indiscernible) IPs, is not

     21   involved at all, doesn’t know what RWS did at any time in

     22   their system.    The experts get together, they get a subset of

     23   the data that RWS’s expert is trying to limit, and they search

     24   it and maybe they’ll find that RWS committed these cyber

     25   attacks, because maybe they haven’t given us the IP that was
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 12 of 33 PageID: 331
                                         Colloquy                                 12

     1    used to do it.    That’s just not sufficient.       That’s trying to

     2    prevent us from determining whether or not unlawful behavior

     3    occurred.

     4                 What we want to do is take our logs of all Websites,

     5    all data -- these are terabytes and terabytes of data, tons of

     6    irrelevant information.     There’s maybe hundreds of customers’

     7    Websites and every time someone or anything -- even, like, an

     8    automated bot -- goes to that Website, visits it, there should

     9    be, like, a log entry, a request was made of the Website with

     10   an IP, the Website, the date and time.        We don’t have any way

     11   of sorting through this easily, separating the good traffic

     12   from the bad that easily.      That’s not something that’s been

     13   done.

     14                But we’ve -- I am trying to work with them, believe

     15   it or not.    I have proposed that, you know, their expert can

     16   come to my office, their expert can come somewhere else that’s

     17   convenient, we could do a screen share for their expert’s

     18   convenience.    We can all sit in the room.      We will preserve

     19   our data fully.    I’ve sent out -- I’ve taken all the measures

     20   that I can think of to take to preserve data.         I’ve sent out

     21   the litigation hold notice.      We’ve both sent out preservation

     22   letters.    I’ve asked them to back up their data repeatedly and

     23   save it and store it.

     24                So, this whole argument that we don’t have to

     25   produce discovery because you might manipulate evidence, I
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 13 of 33 PageID: 332
                                         Colloquy                                 13

     1    mean, that’s not a reason to not produce discovery.          That’s a

     2    -- that’s a --

     3               THE COURT:    Well, that’s not the reason that I’m

     4    hearing.   The reason I’m hearing is -- and that’s why I asked

     5    him why is this attorneys’ eyes only.

     6               MS. ARENA:    Mm-hmm.

     7               THE COURT:    And their argument, which is at this

     8    point compelling, is the individuals that you have going

     9    through the IP addresses are the executive decision makers.

     10   There’s something innately --

     11              MS. ARENA:    Well, let me respond to that.       Let me

     12   respond to that.    I am very flexible on who does that.          The

     13   only reason that I said the executive decision makers was --

     14   was because that’s what they wanted in the protective order.

     15   So, they said we don’t want them to be public, we want them to

     16   be attorneys’ eyes only.      And I said, well, I’ll agree to a

     17   confidential designation.      And they said, well, you can’t have

     18   any executives or HomeSource employees look at it under the

     19   confidential designation.      And I said, well, wait.      How

     20   confidential is defined, the executives can look at it.

     21              So, that’s why I selected the executives, but it

     22   doesn’t have to be the executives, it could be anybody else at

     23   the company.    The thing that -- that I --

     24              THE COURT:    Why can’t it -- no.     Why are you not

     25   answering why it cannot -- why it’s inappropriate to be
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 14 of 33 PageID: 333
                                           Colloquy                               14

     1    attorneys’ eyes only?     That’s the --

     2               MS. ARENA:    Okay.    Yes.   The --

     3               THE COURT:    -- the question.

     4               MS. ARENA:    Yeah, I’m sorry.     That’s what -- I was

     5    trying to get there.

     6               And so the thing about an IP address is you can

     7    change it tomorrow.     They cost pennies.     They just get a new

     8    one.   Apparently, RWS is also an ISP and it’s got thousands of

     9    IP addresses.    So, it -- all of his arguments as to why it’s

     10   AEO are HomeSource can’t block us in the future, HomeSource

     11   can’t know what we’re doing in the future.         They can just

     12   change all of their IPs tomorrow.        All we care about is what

     13   happened in the past on our Websites.

     14              THE COURT:    All right.      Here’s what I just -- maybe

     15   I’m not maybe as savvy enough, I’m not sure what’s happening

     16   with my understanding of this.       I’m going back to what I

     17   thought would happen.

     18              MS. ARENA:    Mm-hmm.

     19              THE COURT:    Plaintiff’s expert would show up --

     20              MS. ARENA:    Mm-hmm.

     21              THE COURT:    -- with the log of who improperly

     22   accessed, --

     23              MS. ARENA:    Mm-hmm.

     24              THE COURT:    -- defendant’s expert would show up with

     25   its list of IP addresses --
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 15 of 33 PageID: 334
                                          Colloquy                                15

     1               MS. ARENA:    Yes.

     2               THE COURT:    -- and the two experts would compare and

     3    analyze the information.      I don’t know why that can’t happen.

     4               MS. ARENA:    That can happen, except that the logs

     5    are so large, and they’re HomeSource’s, and they’re in binary

     6    raw format, they’re not files.

     7               THE COURT:    Someone has to do it.      Someone has to do

     8    it.

     9               MS. ARENA:    Well, --

     10              THE COURT:    HomeSource has to do it.

     11              MS. ARENA:    Agreed.    So -- so, the solution is we

     12   have a HomeSource employee there, too, to assist the experts

     13   in doing it.    And that’s what I’ve been asking for.

     14              THE COURT:    Why would the expert need -- let me tell

     15   you something.    We have cases in this courthouse -- and I

     16   don’t know if you’ve heard about this -- I won’t say the name

     17   of them -- but these companies who people go after folks who

     18   are improperly accessing their proprietary information,

     19   downloading -- I guess the most generic thing is downloading a

     20   movie without --

     21              MS. ARENA:    Yes.

     22              THE COURT:    -- without access.

     23              MS. ARENA:    Yes.

     24              THE COURT:    Right?

     25              MS. ARENA:    Very familiar with those cases.       The --
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 16 of 33 PageID: 335
                                           Colloquy                               16

     1               THE COURT:    Okay.

     2               MS. ARENA:    -- John Doe.

     3               THE COURT:    It’s not a big deal.      It’s not a big

     4    deal for the experts to do that.       And we’re talking about --

     5    and, you know, cases that far exceed what we’re talking about

     6    here.

     7               MS. ARENA:    So, Your Honor, I -- there -- this is

     8    not that case.    This is not that -- that type of situation,

     9    because what we are comparing RWS’s IP addresses against is

     10   like a warehouse of documents.       Like, if it was in paper, it

     11   would take up a city block.       And most of that paper is private

     12   third-party data that’s completely irrelevant to this case.

     13   So, we can’t give them our city block of paper --

     14              THE COURT:    You’re telling me the experts can’t

     15   devise an algorithm to run one set of IP addresses against

     16   another in, like, minutes?       You’re telling me --

     17              MS. ARENA:    They can.

     18              THE COURT:    You’re --

     19              MS. ARENA:    They can, but what they’re asking us to

     20   do is give us their city block of paper to use -- to do with

     21   it what they will and that’s what we’re saying we’re not going

     22   to do.   You can come in and inspect, you can be involved in

     23   the process, we’ll listen to all your concerns about

     24   fabrication of evidence and preservation evidence and -- and

     25   manipulation of data, we’ll hear you on all that, we -- we --
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 17 of 33 PageID: 336
                                         Colloquy                                 17

     1    we don’t want to fabricate data or manipulate data.          However,

     2    we’re not going to turn over all this private third-party

     3    material to you, because we can’t do that.

     4               THE COURT:    And they’re not --

     5               MS. ARENA:    And we --

     6               THE COURT:    -- turning over theirs to you.       That’s

     7    why we have experts involved.      The experts, as experts --

     8    right?

     9               MS. ARENA:    Right.

     10              THE COURT:    They -- I hope they have agreements with

     11   your experts about their utilization of this proprietary

     12   information.    Right?

     13              MS. ARENA:    Well, our expert --

     14              THE COURT:    And --

     15              MS. ARENA:    -- doesn’t have it yet.      Neither of the

     16   -- and I don’t have it yet.       No one has it yet, except for

     17   HomeSource.

     18              THE COURT:    All right.    I’m going to go back to what

     19   I -- what I need to ask.      HomeSource experts show up with its

     20   list, RWS experts show up with its list, the experts talk

     21   about how they’re going to do the match, and then the match is

     22   done and out comes a list of matches or not.         That list then --

     23   so, that’s all you all want is the ultimate matches.

     24              MS. ARENA:    But, Your Honor, we don’t have a list to

     25   give them though.    We have, like, a warehouse of paper.         So,
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 18 of 33 PageID: 337
                                           Colloquy                               18

     1    how do we -- we can’t even get that to them.

     2               THE COURT:    How -- so, how do you plan on getting

     3    their IP addresses and figuring out if any of their IP

     4    addresses hit your information?

     5               MS. ARENA:    You have both experts come with the list

     6    of RWS IP addresses and sit there and use software, as you’ve

     7    discussed, to compare it against the system, but they’re not

     8    taking home a copy of the system with them.

     9               THE COURT:    No.   The only thing anybody gets at the

     10   end of the day are the matches.

     11              MS. ARENA:    Correct.    Yeah, we agree with that.

     12   They just don’t want to either give us the IP addresses,

     13   because they -- once you run it against the system, some

     14   HomeSource employee will have some copy of their IP addresses

     15   in the logs and they’re making this -- what -- what I -- I’m

     16   sorry -- is a ridiculous argument about IP addresses being

     17   AEO, because it -- it -- they -- they say, they’ve admitted

     18   they’re using masked IP addresses to go in our system.

     19              THE COURT:    Well, wait, and I’m not dealing with

     20   that right now.

     21              MS. ARENA:    Okay.

     22              THE COURT:    Why can’t that be done?      Who do you need

     23   a copy of it, Mr. Wagner?

     24              MR. WAGNER:    Your Honor, there are a couple reasons.

     25   One, we asked for -- if you look at our letter, it’s document
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 19 of 33 PageID: 338
                                         Colloquy                                 19

     1    31, Docket 31, on page 3 the experts spoke about this for an

     2    hour-and-a-half and at the end of that conference they said

     3    that they need three sets of data.        They need all of those IP

     4    addresses, and then they need a subset of data deemed to be

     5    evidence of malicious activity, and they need a representative

     6    sample of the data that’s just benign activity.

     7                So they have other -- in their complaint, they said

     8    that there were specifically two DDoS attacks and a hacking

     9    attempt, so I just want to talk about the DDoS attacks right

     10   now.   They said that they’re -- they had normal traffic, which

     11   we’re calling benign traffic, and then they had malicious

     12   traffic where someone was wasting their resources.          And when

     13   you look at the attachment that we submitted with our

     14   documents, it’s a guide to DDoS attacks.

     15               This multistate agency identifies ten different

     16   types of DDoS attacks and that they occur through different

     17   means and you can’t just say, well, you’re -- you’re an IP

     18   address that’s on their list, therefore you caused the attack.

     19   No, you have to go back -- if you look at that document that

     20   we provided, Docket 31, on page -- let me just grab it.           On

     21   page 9 it says:

     22               “While the main purpose behind a DDoS attack is

     23          malicious consumption of resources, different attacks --

     24          attackers may use different techniques to generate

     25          traffic necessary for an effective DDoS.”
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 20 of 33 PageID: 339
                                         Colloquy                                 20

     1               And if you look at page 10, under the

     2    recommendations it says:      “To identify a SYN Flood,” -- which

     3    is a type of DDoS -- you investigate the network logs and you

     4    locate the TCP SYN flag and then you go on from there.

     5               On page 12, a UDP Flood.       To identify a UDP Flood,

     6    you investigate the network logs and look for a large amount --

     7    large number of inbound UDP packets.

     8               And then page 14 it says to identify an ICMP Flood,

     9    you investigate network logs and look for a significant amount

     10   of inbound ICMP traffic from a large number of sources.

     11              And I won’t go through all of them, but there’s

     12   another one that says, on page 17, to identify a NTP

     13   Reflection Attack with an amplification, and you investigate

     14   your network logs and look for inbound traffic with a source

     15   port of 123/UDP.

     16              So, as you go through this document, it also says

     17   that you have to look at the source port.        You know, it’s not

     18   just that you have someone entering in on your Website that

     19   will cause a DDoS attack, you know they have to be using your

     20   resource in an inappropriate manner.        The Websites are set up

     21   so that they get multiple hits during the day.         You’re going

     22   to have a lot of benign traffic.

     23              But what HomeSource is      saying is that there was a

     24   DDoS attack, that there was      actually malicious traffic that

     25   negatively impacted the ability of their Websites -- their
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 21 of 33 PageID: 340
                                         Colloquy                                 21

     1    customers’ Websites to operate.       So you have to look at the

     2    malicious activity and you have to have a representative

     3    sample of the non-malicious activity, the benign activity, to

     4    compare the two.

     5               THE COURT:    All right.    So, Ms. Arena, does your

     6    expert agree with this stuff?

     7               MS. ARENA:    So, everything he just said relates to

     8    our cyber attacking claim, which is one of four different

     9    claims in this case at issue which we’re trying to get

     10   discovery on.    So, my expert agrees that for the cyber

     11   attacking claim the experts have to at some point come

     12   together and discuss malicious traffic versus non-malicious

     13   traffic.   However, if RWS’s IPs are searched in the system and

     14   we see that those IPs are going boom, boom, boom, boom every

     15   second for 48 hours, I think we can all say, okay, this looks

     16   malicious, this doesn’t look like normal Internet activity.

     17              Now, because I don’t have the IPs, they haven’t

     18   given us IPs, I don’t know.      But, no, we wouldn’t need to go

     19   through all of these hoops at all depending on what the search

     20   results were.

     21              THE COURT:    How about a sample?     How about a sample?

     22              MS. ARENA:    It’s --

     23              THE COURT:    How about you all agree on a sample?

     24              MR. WAGNER:    Your Honor, this is Bill Wagner.

     25              THE COURT:    A statistically significant sample.
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 22 of 33 PageID: 341
                                           Colloquy                               22

     1                MR. WAGNER:    Your Honor, that was the agreement at

     2    the -- during the experts’ discussion.        Mr. Tuten, Kevin

     3    Tuten, who is HomeSource’s expert, was going to go back to

     4    HomeSource and see whether they could narrow down their data

     5    to produce these two samples and do so in a manner that they

     6    could have a chain of custody to prove that it was an

     7    authentic set.    We --

     8                MS. ARENA:    Well, --

     9                MR. WAGNER:    And when we had the conference, our

     10   expert said, you know, it’s just data.        We can run an

     11   algorithm, we can pull out the IP addresses, we can then

     12   compare the IP addresses to RWS addresses.         It’s simple stuff.

     13   Just like you said, it can be done in an afternoon.

     14               We were hoping that Mr. Tuten -- we would have a

     15   follow-up call on the call 15th -- the expert meeting was on

     16   the 14th.   We were hoping for a call on the 15th to say, yes,

     17   we can get these two sample datas or we’ll have an -- or no we

     18   can’t and let’s figure out what’s next.

     19               But our expert believes that --

     20               MS. ARENA:    May I -- may I --

     21               MR. WAGNER:    -- they can -- they can narrow the --

     22   the data down and run the algorithm in a day.

     23               THE COURT:    All right.   Ms. Arena?

     24               MS. ARENA:    Yes.   So, I think that what they wanted

     25   to do is only run the RWS IPs against the sample.          So, our --
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 23 of 33 PageID: 342
                                         Colloquy                                  23

     1    the DDoS attack sample.     And we’re not just interested in only

     2    the DDoS.   We’re also interested in everything else RWS may

     3    have done in the system.      So we want to run the RWS IPs

     4    against the entire data set, which --

     5                THE COURT:   Yes, but that may be the end game, but I

     6    think at this stage you have to show some significance to it.

     7    Because what I’m hearing is, I mean, this is -- so, you have

     8    to have proportionality.      That’s what I’m hearing.      There’s a

     9    big proportionality issue with this.        One of the ways to

     10   address proportionality is by do sample sizes -- a sampling.

     11               MS. ARENA:   So, just to step back for a second.        If

     12   RWS lied and said they were a HomeSource customer and claimed a

     13   HomeSource username and password as a customer without

     14   authorization and was logging into our system from their

     15   offices, that’s legally actionable, that falls within the

     16   scope of our complaint, that would not show up in the sample.

     17   Why can’t we have discovery to know if they did that or not?

     18               THE COURT:   Because it does not seem proportional

     19   given the breadth and scope of what’s at issue here.          I’m not

     20   saying you don’t get it eventually, but I think you have to

     21   make a showing that such a thing happened.

     22               MS. ARENA:   Well, they already admitted that they --

     23   that their sales employee called and used a fake identity

     24   asking for access to the HomeSource system.

     25               THE COURT:   How many sales people did that?
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 24 of 33 PageID: 343
                                         Colloquy                                 24

     1               MS. ARENA:    Well, we have a voice recording of one

     2    that we’ve produced to them in this litigation and they’ve

     3    acknowledged he used a fake name and identity.

     4               THE COURT:    That’s (indiscernible) --

     5               MR. WAGNER:    (Indiscernible) --

     6               THE COURT:    -- the voice?

     7               MS. ARENA:    That’s what?

     8               THE COURT:    That doesn’t answer my question at all.

     9    Unless you’re telling me it’s only one.        And I wasn’t only

     10   asking that question of you, I was asking them, because you

     11   said -- prefaced that statement by they have already admitted.

     12              So my question mainly is to Mr. Wagner.         How many

     13   salespeople have engaged in this behavior?         If you don’t know,

     14   say you don’t know.     I’m not looking for an explanation.        Yes,

     15   no, or I don’t know.     Those are the only three answers I want

     16   to hear.

     17              MR. WAGNER:    My answer is I don’t know.       I believe

     18   that Alexis is correct that one -- there was one employee that

     19   said he posed as a potential customer.        I have not heard of

     20   anyone posing as an actual customer and using access.

     21              But be that as it may, the issue really goes back to

     22   attorneys’ eyes only.     If their -- if we disclose our list of

     23   IP addresses to their expert, their expert could use it for

     24   discovery, but, you know, that -- we do not want our IP

     25   addresses being disclosed to RWS [sic], their employees --
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 25 of 33 PageID: 344
                                         Colloquy                                 25

     1                 THE COURT:   And that’s the short answer, isn’t it,

     2    Ms. Arena?    For now?

     3                 MS. ARENA:   Yes, but I think they can just change

     4    their IP addresses tomorrow and then there’s no issue.          I

     5    think HomeSource is entitled to know what they did in their

     6    system.

     7                 THE COURT:   I’m confused by that.     I don’t -- not

     8    confused.    I don’t understand that.

     9                 MS. ARENA:   So, all we want to do is see what RWS

     10   did on HomeSource’s Websites in the past.        And that’s all --

     11                THE COURT:   Right.

     12                MS. ARENA:   -- that the IP addresses would tell us.

     13   So, all they -- all RWS is producing is -- it’s not a warehouse

     14   of data, it’s just a list of IPs.

     15                THE COURT:   Right.

     16                MS. ARENA:   That’s all that we’re getting from them.

     17   And all -- we could have some low-level HomeSource employee

     18   search the warehouse of documents and say, well -- with the

     19   experts there -- this is where RWS’s IPs came up, this is what

     20   they did in the system in the past.       And then RWS could change

     21   all of its IPs going forward very easily.

     22                THE COURT:   So what?   So what?   I’m confused.

     23   Because I can’t deal with future, perhaps, if that happens.

     24   Right?    We’re talking about discovery based on allegations in

     25   a complaint that has already been filed.
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 26 of 33 PageID: 345
                                           Colloquy                               26

     1                So tell me why, if they go tomorrow and take -- if

     2    they go tomorrow and change IP addresses how that hinders the

     3    complaint in some way.

     4                MS. ARENA:   It doesn’t.    I think -- my point is that

     5    he’s arguing that we cannot have the IPs, because we could use

     6    them nefariously in the future.

     7                THE COURT:   Okay.

     8                MS. ARENA:   And my response is they’re not AEO, he

     9    could just change them.     There’s nothing prevent --

     10               THE COURT:   But, no, they’re going to be AEO,

     11   because I can’t resolve this in any other way that makes sense

     12   to me.    The only way we move this forward now, rather than

     13   waste an incredible amount of additional time, is designate

     14   this information as attorneys’ eyes only through the experts.

     15   Through the experts.     Right?

     16               So, inherently, obvious -- well, obvious to me

     17   anyway.   Sometimes things aren’t so obvious to everybody.          But

     18   obvious to me, is that the experts really have to be engaged

     19   in this data search, for lack of a better word for me.

     20               MS. ARENA:   Okay.    I -- I mean, I have to -- I have

     21   to respond to that, because we can’t -- first of all, I hope

     22   that you’re not saying we’re going to give them the warehouse

     23   of data, because then I’ve got to deal with am I violating all

     24   these privacy agreements with third parties.

     25               THE COURT:   Tell, me how the -- excuse me.       You’re
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 27 of 33 PageID: 346
                                          Colloquy                                27

     1    going to get IP addresses from RWS.

     2                MS. ARENA:   Right.    A list.

     3                THE COURT:   A list.    RWS’s expert shows up wherever

     4    with HomeSource’s expert.

     5                MS. ARENA:   Right.

     6                THE COURT:   The two of them run this match, whatever

     7    it is, --

     8                MS. ARENA:   Right.

     9                THE COURT:   -- and then out comes data hits.

     10               MS. ARENA:   Yes.

     11               THE COURT:   This is really what we’re after.

     12               MS. ARENA:   Yes.

     13               THE COURT:   Whatever those data hits are is

     14   ultimately the information you want, that for now will be

     15   attorneys’ eyes only.

     16               MS. ARENA:   Yes.   So, if they’re --

     17               THE COURT:   Right?

     18               MS. ARENA:   -- not going to take --

     19               THE COURT:   The RWS expert and the HomeSource expert

     20   will not disclose this information to anyone.

     21               MS. ARENA:   So, then they search the RWS IPs,

     22   there’s going to be a record of that in the system that

     23   HomeSource can see.

     24               THE COURT:   How is HomeSource going to see it if its

     25   expert doesn’t tell them?
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 28 of 33 PageID: 347
                                            Colloquy                               28

     1                MS. ARENA:    Because it’s their data.      So, when they

     2    search for it --

     3                THE COURT:    Oh, yes, HomeSource can see.      Yeah, but

     4    how is --

     5                MS. ARENA:    HomeSource.

     6                THE COURT:    -- RWS going to know?

     7                MS. ARENA:    RWS won’t know and I -- and I don’t

     8    think we should give them the logs.          I think we should do it

     9    exactly as you’re describing right now.         That -- that we --

     10   basically, it’s akin to when the client has a warehouse of

     11   paper and the opposing party gets the right of inspection and

     12   you bring the opposing party over and experts are there and

     13   you say, hey, look through my warehouse --

     14               THE COURT:    Right.

     15               MS. ARENA:    -- and review that, and then they go

     16   home.

     17               THE COURT:    Okay.

     18               MS. ARENA:    But RWS doesn’t want that.      Right?

     19               MR. WAGNER:    Your Honor, Bill Wagner again.      The

     20   hiccup seems to be that HomeSource’s counsel wants the

     21   inspection to occur on a HomeSource computer.         And this is the

     22   same laptop that they were going to bring to their office with

     23   the IP logs.    We don’t want --

     24               THE COURT:    Well, computer data -- I’m sorry.        I’m

     25   sorry.   I just had this thought and I apologize I’m cutting
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 29 of 33 PageID: 348
                                         Colloquy                                 29

     1    you off.

     2               Is there a way to mirror image, and that way it’s

     3    not -- HomeSource won’t be able to see?

     4                               (Extended pause)

     5               THE COURT:    So, if the expert takes a mirror image

     6    of all this data, --

     7               MS. ARENA:    Mm-hmm.

     8               THE COURT:    -- downloads it onto a laptop, --

     9               MS. ARENA:    Mm-hmm.

     10              THE COURT:    -- that expert brings that laptop with

     11   the mirror image of the data, RWS’s expert brings its stuff

     12   with a mirror image of its data, they then run the algorithms,

     13   whatever the tech they are, and the matches come out or not.

     14   Right?   The matches are the matches.       So, the algorithm --

     15   assuming there are matches.      Maybe there aren’t any.      Right?

     16              MS. ARENA:    Mm-hmm.

     17              THE COURT:    But any overlapping information will be

     18   identified as a result of that.       So, you’re not on the

     19   HomeSource mainframe or whatever they call that now, and

     20   you’re not on the RWS mainframe, whatever they call that now,

     21   you’re actually running the data against mirror images.

     22              MS. ARENA:    I can see if that can be done.       I can --

     23              THE COURT:    You have an expert on the phone.       Ask

     24   the expert on the phone.      Ms. Bayuk?

     25              MS. BAYUK:    Yes, yes.    Of course that can be done.
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 30 of 33 PageID: 349
                                         Colloquy                                 30

     1                 MS. ARENA:   The only -- so, I’m sorry, just to

     2    clarify it.    So Your Honor is not proposing that they’re going

     3    to take home our data.     They’re not going to take home our

     4    warehouse.

     5                 THE COURT:   Nobody is taking home anything.      The

     6    experts will -- one expert will come with the mirror image of

     7    this -- all right.     Let me be more specific because we are on

     8    the record.

     9                 RWS’s expert will show up somewhere of your choosing

     10   with a laptop that contains a mirror image of all the IP

     11   addresses of RWS.    HomeSource’s expert is going to show up,

     12   same place, same time, same church, same pew, with a laptop

     13   with a mirror image of all of HomeSource’s data.         The experts

     14   will then -- I assume in the same room.        And when I say same

     15   room, I’m not talking physically; right?        Will then run the

     16   algorithms to see if there are matches between IP addresses

     17   from RWS and the IP addresses HomeSource is concerned about,

     18   look for hacking and improper access.        Those algorithms run,

     19   and all things being equal, the equation ends with these are

     20   the matches.

     21                              (Extended pause)

     22                THE COURT:   Two individuals will have that on their

     23   laptops.   It will be subject to attorneys’ eyes only.         For

     24   everybody.    And the resultant search will also be subject to

     25   attorneys’ eyes only.
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 31 of 33 PageID: 350
                                         Colloquy                                 31

     1               MS. ARENA:    So, Your Honor, I -- just to clarify.

     2    You’re proposing that RWS’s expert get all of our data on the

     3    laptop or just see it?     Just inspect it.     Is it an inspection

     4    or is it to get it, receive it as for production?

     5               THE COURT:    You’re the one telling me it’s a 500

     6    block radius of --

     7               MS. ARENA:    Right.   I know.

     8               THE COURT:    How is -- how is that going to happen?

     9    You know he has to see it.      But this is an expert, not an

     10   employee of RWS, who you all have to engage in a process where

     11   they don’t share the information.       The ultimate information.

     12   They come out -- the two experts have to come up with a way to

     13   do this.   There is no other way.      There’s no other way.

     14              But it’s a mirror image.       Right?    Then you’re not

     15   accessing at the same time the warehouse.          You’ve actually

     16   taken a photograph of the warehouse.

     17              MS. ARENA:    I just want to clarify that their expert

     18   isn’t keeping the photograph of the warehouse.

     19              THE COURT:    No, but -- all right.       And -- and then

     20   now we’re talking mission impossible and the laptops explode

     21   when this is done.     I don’t know -- I don’t know how that

     22   happens.   But after they’re done, the proprietary information

     23   of both parties, RWS and HomeSource, is now no longer

     24   available and the experts have to assure each other that their

     25   own client’s information is no longer available to the other
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 32 of 33 PageID: 351
                                           Order                                  32

     1    side.

     2               MS. BAYUK:    This is Jennifer Bayuk.      I am confident

     3    that Kevin Tuten, the HomeSource expert, and I can come up

     4    with a procedure that we could in advance lay out that would

     5    satisfy those requirements.

     6               THE COURT:    Thank you.    It takes some time and takes

     7    some thinking.    I know you can do this.      And this is from a

     8    criminal aspect -- side of work that I do.         That’s why I know

     9    it can be done.

     10                              (Extended pause)

     11              THE COURT:    There’s your charge.      I’m done.

     12              Protocols to be identified and come to by the

     13   experts and signed off by the parties prior to the search.

     14              Have a good day.

     15              MR. WAGNER:    Thank you, Judge.

     16              MS. ARENA:    Thank you.

     17              MR. LIPMAN:    Thank you, Judge.

     18                  (Conference adjourned at 11:48 a.m.)

     19                            * * * * * * * * * *

     20

     21

     22

     23

     24

     25
Case 1:18-cv-11970-JBS-KMW Document 36 Filed 12/10/18 Page 33 of 33 PageID: 352
                                                                                  33

     1                         C E R T I F I C A T I O N

     2               I, TERRY L. DeMARCO, court-approved transcriber,

     3    certify that the foregoing is a correct transcript from the

     4    electronic sound recording of the proceedings in the above-

     5    entitled matter recorded on November 28, 2018 from 11:03:57

     6    a.m. to 11:48:14 a.m.

     7

     8

     9          12/04/18                          S / Terry L. DeMarco

     10            Date                           Terry L. DeMarco, AD/T 566

     11                                           KLJ Transcription Service

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
